DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19-20 of U.S. Patent No. 10,605,608. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-15 and 17-20 of the instant application no. 16/794,985
Claims 1-17 and 19-20 of US Patent No. 10,605,608
Claims 1, 19, and 20, taking claim 1 as exemplary:

A system for selecting actions to be performed by an agent interacting with an environment, the system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to implement: a grid cell neural network that is configured to: receive an input comprising data characterizing a velocity of the agent;


process the input to generate a grid cell representation; and process the grid cell 




an action selection neural network that is configured to: receive an input comprising a grid cell representation and an observation characterizing a state of the environment; and 







process the input to generate an action selection network output;

a subsystem that is configured to: receive data characterizing a current velocity of the agent;




provide the data characterizing the current velocity of the agent as input to the grid cell neural network to obtain a current grid cell representation;

receive a current observation characterizing a current state of the environment;

provide the current grid cell representation and the current observation as input to the action selection neural network to obtain an action selection network output; and



select, using the action selection network output, an action to be performed by the agent in response to the current observation.


A system for selecting actions to be performed by an agent interacting with an environment to navigate to a goal position in the environment, the system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to implement: a grid cell neural network that is configured to: receive an input comprising data characterizing a velocity of the agent;
process the input to generate a grid cell representation, wherein the grid cell 

an action selection neural network that is configured to: receive an input comprising: (i) a current grid cell representation generated by the grid cell neural network at a current time step, (ii) a goal grid cell representation that was generated by the grid cell neural network at a previous time step when the agent was located in the goal position in the environment, and (iii) a current observation characterizing a current state of the environment; and

process the input to generate an action selection network output;

a subsystem that is configured to: maintain data specifying the goal grid cell representation in a memory; and at each of a plurality of time steps: receive data characterizing a current velocity of the agent;

provide the data characterizing the current velocity of the agent as input to the grid cell neural network to obtain a current grid cell representation;

receive a current observation characterizing a current state of the environment;

provide: (i) the current grid cell representation, (ii) the goal grid cell representation, and (iii) the current observation as input to the action 

select, using the action selection network output, an action to be performed by the agent in response to the current observation.


The system of claim 1, wherein: the action selection network output comprises a score distribution over actions in a set of possible actions, and selecting an action to be performed by the agent comprises sampling an action in the set of possible actions in accordance with the score distribution over the actions in the set of possible actions.
Claim 2:

The system of claim 1, wherein: the action selection network output comprises a score distribution over actions in a set of possible actions, and selecting an action to be performed by the agent comprises sampling an action in the set of possible actions in accordance with the score distribution over the actions in the set of possible actions.
Claim 3:

The system of claim 1, wherein the grid cell neural network is a recurrent neural network.
Claim 3:

The system of claim 1, wherein the grid cell neural network is a recurrent neural network.
Claim 4:

The system of claim 1, wherein the action selection neural network is a recurrent neural network.
Claim 4:

The system of claim 1, wherein the action selection neural network is a recurrent neural network.
Claim 5:

The system of claim 1, wherein the data characterizing the velocity of the agent comprises data characterizing a translational velocity of the agent and data characterizing an angular velocity of the agent.
Claim 5:

The system of claim 1, wherein the data characterizing the velocity of the agent comprises data characterizing a translational velocity of the agent and data characterizing an angular velocity of the agent.
Claim 6:

The system of claim 1, wherein the estimate of the position of the agent in the environment comprises a location of the agent and a head direction of the agent.
Claim 6:

The system of claim 1, wherein the estimate of the position of the agent in the environment comprises a location of the agent and a head direction of the agent.


The system of claim 1, wherein: the instructions further cause the one or more computers to implement a vision neural network that is configured to: receive an input comprising an observation characterizing a state of the environment; and

process the input to generate an estimate of the position of the agent in the environment; and 

wherein the grid cell neural network is configured to receive an input further comprising an estimate of the position of the agent in the environment.
Claim 7:

The system of claim 1, wherein: the instructions further cause the one or more computers to implement a vision neural network that is configured to: receive an input comprising an observation characterizing a state of the environment; and

process the input to generate an estimate of the position of the agent in the environment; and 

wherein the grid cell neural network is configured to receive an input further comprising an estimate of the position of the agent in the environment.
Claim 8:

The system of claim 7, wherein the subsystem is further configured to provide an estimate of the position of the agent in the environment generated by the vision neural network as input to the grid cell neural network.
Claim 8:

The system of claim 7, wherein the subsystem is further configured to provide an estimate of the position of the agent in the environment generated by the vision neural network as input to the grid cell neural network.
Claim 9:

The system of claim 7, wherein the subsystem is further configured to: with a first probability, provide an estimate of the position of the agent in the environment generated by the vision neural network as input to the grid cell neural network; with a second probability, process an estimate of the position of the agent in the environment generated by the vision neural network by a masking layer which zeros the estimate of the position of the agent in the environment to generate a masked estimate of the position of the agent, and provide the 


The system of claim 7, wherein the subsystem is further configured to: with a first probability, provide an estimate of the position of the agent in the environment generated by the vision neural network as input to the grid cell neural network; with a second probability, process an estimate of the position of the agent in the environment generated by the vision neural network by a masking layer which zeros the estimate of the position of the agent in the environment to generate a masked estimate of the position of the agent, and provide the 


The system of claim 7, wherein the vision neural network is a convolutional neural network.
Claim 10:

The system of claim 7, wherein the vision neural network is a convolutional neural network.
Claim 11:

The system of claim 1, wherein processing the input to generate a grid cell representation comprises: processing the input by a recurrent neural network layer to generate a recurrent layer output; and

processing the recurrent layer output by a linear neural network layer to generate the grid cell representation.
Claim 11:

The system of claim 1, wherein processing the input to generate a grid cell representation comprises: processing the input by a recurrent neural network layer to generate a recurrent layer output; and

processing the recurrent layer output by a linear neural network layer to generate the grid cell representation.
Claim 12:

The system of claim 11, wherein dropout is applied to the linear neural network layer.
Claim 12:

The system of claim 11, wherein dropout is applied to the linear neural network layer.
Claim 13:

The system of claim 11, wherein processing the grid cell representation to generate an estimate of a position of the agent in the environment comprises: generating a linear transformation of the grid cell representation; and processing the linear transformation of the grid cell representation by a softmax layer to generate the estimate of the position of the agent in the environment.
Claim 13:

The system of claim 11, wherein processing the grid cell representation to generate an estimate of a position of the agent in the environment comprises: generating a linear transformation of the grid cell representation; and processing the linear transformation of the grid cell representation by a softmax layer to generate the estimate of the position of the agent in the environment.
Claim 14:

The system of claim 1, wherein the action selection network is trained by a reinforcement learning technique to perform a navigation task in the environment.
Claim 14:

The system of claim 1, wherein the action selection network is trained by a reinforcement learning technique to perform a navigation task in the environment.


The system of claim 14, wherein the action selection network output further comprises a predicted expected return that is an estimate of a time-discounted return resulting from the environment being in the current state, and wherein the reinforcement learning technique is an actor-critic reinforcement learning technique.
Claim 15:

The system of claim 14, wherein the action selection network output further comprises a predicted expected return that is an estimate of a time-discounted return resulting from the environment being in the current state, and wherein the reinforcement learning technique is an actor-critic reinforcement learning technique.
Claim 17:

The system of claim 1, wherein the grid cell neural network is trained by a supervised learning technique.
Claim 16:

The system of claim 1, wherein the grid cell neural network is trained by a supervised learning technique.
Claim 18:

The system of claim 7, wherein the vision neural network is trained by a supervised learning technique.
Claim 17:

The system of claim 7, wherein the vision neural network is trained by a supervised learning technique.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 11, 14, 15, 17, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cueva et al.,, "Emergence of Grid-like Representations by Training Recurrent Neural Networks to Perform Spatial Localization" (hereinafter "Cueva") in view of Zhang et al., "Neural SLAM: Learning to Explore with External Memory" (hereinafter "Zhang").
Regarding claims 1, 19, and 20, taking claim 1 as exemplary:
Cueva 
“A system for selecting actions to be performed by an agent interacting with an environment, the system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to implement” (computer(s) and storage device(s) inherent to execution of disclosure; see section 2 for results of running "simulation experiments")
“a grid cell neural network” (section 2.1, paragraph 1, "our network model consists of a set of recurrently connected units"; Figure 2 shows grid-like responses of neural network cells)
“that is configured to: receive an input comprising data characterizing a velocity of the agent; (section 2.2, paragraph 1, "the inputs to the network were the animal's speed and direction at each time step");
“process the input to generate a grid cell representation;” (section 2.1, paragraph 2, equation (2), output of linear readout neurons y1(t) and y2(t) as grid cell representation);
“and process the grid cell representation to generate an estimate of a position of the agent in the environment;” (section 2.1, paragraph 2, "we linearly combine the firing rates of units in the network to estimate the current location of the animal", combining linear neuron outputs to generate 2D position estimate);
“a subsystem that is configured to: receive data characterizing a current velocity of the agent; provide the data characterizing the current velocity of the agent as input to the grid cell neural network to obtain a current grid cell representation;” (section 
But Cueva does not appear to explicitly recite “an action selection neural network that is configured to: receive an input comprising a grid cell representation and an observation characterizing a state of the environment; and process the input to generate an action selection network output; …  a subsystem that is configured to: … receive a current observation characterizing a current state of the environment; provide the current grid cell representation and the current observation as input to the action selection neural network to obtain an action selection network output; and select, using the action selection network output, an action to be performed by the agent in response to the current observation.”
However, Zhang teaches:
“an action selection neural network that is configured to: receive an input comprising a grid cell representation” (section 2.2, paragraph 1, "we require our model to have an external memory structure for the agent to utilize as an internal representation of the environment", where section 1.2, paragraph 1, "an internal representation of the environment, i.e., its own cognitive map" shows that such a representation comprises information about location, external memory structure as representation of location)
“and an observation characterizing a state of the environment;” (section 2.1, paragraph 1, "At each time step t E [O, T] the agent receives an observation z1 (in this paper the agent receives a vector of laser ranges) of the true state s1 of the environment)", z1 
“and process the input to generate an action selection network output;” (section 2.4, paragraph 2, equation (13), policy distribution TT as action selection network output);
a subsystem that is configured to: … receive a current observation characterizing a current state of the environment;” (section 2.1, paragraph 1, "At each time step t E [O, T] the agent receives an observation z1 (in this paper the agent receives a vector of laser ranges) of the true state s1 of the environment)");
“provide the current grid cell representation and the current observation as input to the action selection neural network to obtain an action selection network output;” (section 2.2, paragraph 2, "At each time step, we feed our input directly to an LSTM cell");
“and select, using the action selection network output, an action to be performed by the agent in response to the current observation.” (section 2.1, paragraph 1, "The agent then selects an action at based on a policy TT(a'ls'), which corresponds to a motion command u1 for the agent to execute").
Cueva and Zhang are analogous in the arts because both Cueva and Zhang describe the use of neural networks with locations.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the references of Cueva and Zhang by using the mapping generated by Cueva as an input to the action selection neural network of Zhang. As Zhang states in section 1.1, paragraph 2, "intelligent agents would benefit from having their own internal representation of the environment while traverse, so as to go beyond the 

Regarding claim 2,
Cueva and Zhang teaches:
The system of claim 1 as claimed and specified above.
wherein the action selection network output comprises a score distribution over actions” (Zhang, section 2.4, equation (13), TT1(a'ls') as score distribution over actions in a set of possible actions (Zhang, section 3.1, paragraph 2, "The agent can take an action out of {O : Stand still, 1 : Turn Left, 2 : Turn Right, 3 : Go Straight}" as set of possible actions), and selecting an action to be performed by the agent comprises sampling an action in the set of possible actions in accordance with the score distribution over the actions in the set of possible actions. (Zhang, section 2.4, paragraph 3, "An action a' is then drawn from a multinomial distribution defined by TT1 during training, while a greedy action is taken during evaluation and testing").

Regarding claim 3,
Cueva and Zhang 
The system of claim 1 as claimed and specified above.
wherein the grid cell neural network is a recurrent neural network (Cueva, section 2.1, paragraph 1, "Our network model consists of a set of recurrently connected units").

Regarding claim 4,
Cueva and Zhang teaches:
The system of claim 1 as claimed and specified above.
wherein the action selection neural network is a recurrent neural network (Zhang, section 2.2, paragraph 1, "At each time step, we feed our input directly to an LSTM cell").

Regarding claim 6,
Cueva and Zhang teaches:
The system of claim 1 as claimed and specified above.
wherein the estimate of the position of the agent in the environment comprises a location of the agent (Cueva, section 2.1, paragraph 2, "we linearly combine the firing rates of units in the network to estimate the current location of the animal”, combining linear neuron outputs to generate 2D position estimate) and a head direction of the agent (Cueva, section 2.2, paragraph 2, "we adopt the common assumption that the head direction of the animal coincides with the actual moving direction").

Regarding claim 11,
Cueva and Zhang teaches:
The system of claim 1 as claimed and specified above.
wherein processing the input to generate a grid cell representation comprises: processing the input by a recurrent neural network layer to generate a recurrent layer output (Cueva, section 2.1, paragraph 1, "Our network model consists of a set of recurrently connected units"); and processing the recurrent layer output by a linear neural network layer to generate the grid cell representation (Cueva, section 2,.1, paragraph 2, "we linearly combine the firing rates of units in the network to estimate the current location of the animal. The responses of the two linear readout neurons, y1(t) and y2(t), are given by the following equation").

Regarding claim 14,
Cueva and Zhang teaches:
The system of claim 1 as claimed and specified above.
wherein the action selection network is trained by a reinforcement learning technique to perform a navigation task in the environment (Zhang, section 1.3, paragraph 6, "train this model using deep reinforcement learning algorithms, to encourage the evolution of SLAM-like behaviors during the course of exploration", exploration as navigation task).

Regarding claim 15,
Cueva and Zhang teaches:
The system of claim 14 as claimed and specified above
wherein the action selection network output further comprises a predicted expected return that is an estimate of a time-discounted return resulting from the environment being in the current state (Zhang, section 2.1, paragraph 1, "The goal for the agent is to maximize the expected cumulative future reward (y E (0, 1] is the discount factor", return time-discounted by y), and wherein the reinforcement learning technique is an actor-critic reinforcement learning technique (Zhang, section 2.1, paragraph 2, "In this paper we utilize the asynchronous advantage actor-critic (A3C) algorithm").

Regarding claim 17,
Cueva and Zhang teaches:
The system of claim 1 as claimed and specified above.
wherein the grid cell neural network is trained by a supervised learning technique (Cueva, section 2.3, paragraph 1, "We optimized the network parameters wrec, Win, band wout to minimize the squared error in equation (3) between target x­ and y-coordinates from a two dimensional navigation task (performed in rectangular, hexagonal, and triangular arenas) and the network outputs generated according to equation (2).", showing supervised learning based on target and output coordinates).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cueva and Zhang as applied to claim 1 above, and further in view of Mirowski et al., "Learning to Navigate in Complex Environments", provided by applicant (hereinafter "Mirowski").
Regarding claim 5,
Cueva and Zhang teaches the system of claim 1 as claimed and specified above.
But Cueva and Zhang do not appear to explicitly recite “wherein the data characterizing the velocity of the agent comprises data characterizing a translational velocity of the agent and data characterizing an angular velocity of the agent.”
However, Mirowski teaches “wherein the data characterizing the velocity of the agent comprises data characterizing a translational velocity of the agent and data characterizing an angular velocity of the agent” in section 2, paragraph 3, by feeding both "lateral [translational] and rotational [angular] velocity" as input to a navigational agent.
Cueva, Zhang and Mirowski are analogous in the arts because Cueva, Zhang and Mirowski all describe methods for spatial awareness.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as both the lateral and rotational velocity of Mirowski can provide information on the speed and direction of the agent (Cueva, section 2.2, paragraph 1) in Cueva and Zhang, with the motivation to improve the accuracy of the grid cell neural network described by Cueva. It would have been obvious to one of ordinary skill in the art that providing more detailed features to a machine learning system could result in a more accurate representation, which would have motivated the additional input of both types of velocity.

Claim 7, 8, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cueva and Zhang as applied to claim 1 above, and further in view of Wang, et al. "DeepVO: Toward End-to-End Visual Odometry with Deep Recurrent Convolutional Neural Networks" (hereinafter "Wang").

Cueva and Zhang teaches the system of claim 1 as claimed and specified above.
And Cueva shows “wherein the grid cell neural network is configured to receive an input further comprising an estimate of the position of the agent in the environment”
But Cueva and Zhang do not appear to explicitly recite “wherein: the instructions further cause the one or more computers to implement a vision neural network that is configured to: receive an input comprising an observation characterizing a state of the environment; and process the input to generate an estimate of the position of the agent in the environment;”
However, Wang teaches:
wherein the instructions further cause the one or more computers to implement a vision neural network (Fig. 2, network illustrated as vision neural network)
that is configured to: receive an input comprising an observation characterizing a state of the environment (section Ill.A, paragraph 2, "It takes a video clip or a monocular image sequence as input", video clip or image as observation);
and process the input to generate an estimate of the position of the agent in the environment (section Ill.A, paragraph 2, "the image tensor is fed into the CNN to produce an effective feature for the monocular VO, which is then passed through a RNN for sequential learning. Each image pair yields a pose estimate at each time step through the network", pose estimate as estimate of position);
and wherein the grid cell neural network is configured to receive an input further comprising an estimate of the position of the agent in the environment (see reasoning below through the combination of Cueva, Zhang, and Wang).
Cueva, Zhang and Wang are analogous in the arts because Cueva, Zhang and Wang all describe methods for spatial awareness.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine this visual network of Wang with the system on Cueva and Zhang, using the visual odometry data of position and orientation generated by Wang as input to the grid cell neural network of Cueva, producing the speed and direction data required for Cueva's grid cell neural network. Both systems relate to the improvement of agent navigation within an environment, and it would have been obvious to one of ordinary skill in the art that incorporating the visual system of Wang would have provided the benefit allowing the agent to "produce accurate VO results with precise scales and work well in completely new scenarios" (Wang, section V) using RGB images to find real trajectories of an agent rather than the simulated trajectories that are used in Cueva (section 2.2, paragraph 2).

Regarding claim 8,
Cueva, Zhang and Wang teach the system of claim 7 as claimed and specified above.
And the combination of Cueva, Zhang and Wang teaches “wherein the subsystem is further configured to provide an estimate of the position of the agent in the environment generated by the vision neural network as input to the grid cell neural network” because It would have Cueva and Zhang, using the visual odometry data of position and orientation generated by Wang as input to the grid cell neural network of Cueva, producing the speed and direction data required for Cueva's grid cell neural network. Both systems relate to the improvement of agent navigation within an environment, and it would have been obvious to one of ordinary skill in the art that incorporating the visual system of Wang would have provided the benefit allowing the agent to "produce accurate VO results with precise scales and work well in completely new scenarios" (Wang, section V) using RGB images to find real trajectories of an agent rather than the simulated trajectories that are used in Cueva (section 2.2, paragraph 2).

Regarding claim 10,
Cueva, Zhang and Wang teach the system of claim 7 as claimed and specified above.
And Wang teaches “wherein the vision neural network is a convolutional neural network” (Wang, Fig. 2, proposed system contains a convolutional neural network).

Regarding claim 18,
Cueva, Zhang and Wang teach the system of claim 7 as claimed and specified above.
And Wang teaches “wherein the vision neural network is trained by a supervised learning technique.” (Wang, section 111.D, paragraph 2, "To learn the hyperparameters 8 of the DNNs, the Euclidean distance between the ground truth pose (Pk, <l>k) at time k and its .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cueva and Zhang as applied to claim 11 above, and further in view of Srivastava et al, "Dropout: a simple way to prevent neural networks from overfitting", provided by applicant (hereinafter "Srivastava").
Regarding claim 12,
Cueva and Zhang teaches the system of claim 11 as claimed and specified above.
But Cueva and Zhang do not appear to explicitly recite “wherein dropout is applied to the linear neural network layer.”
However, Srivastava teaches ““wherein dropout is applied to the linear neural network layer.” (section B.2, paragraph 2), with units dropped being both "hidden and visible" (section 1, paragraph 4).
Cueva, Zhang, and Srivastava are analogous in the arts because Cueva, Zhang, and Srivastava all describe the use of neural networks.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply dropout to the grid cell neural network taught by Srivastava to the neural network of Cueva and Zhang so that the dropout of Srivastava would prevent “overfitting and provides a way of approximately combining exponentially many different neural network architectures efficiently" (section 1, paragraph 4).

Would Be Allowable Subject Matter
Claims 9 and 13 would be allowable if rewritten to overcome the rejection(s) under nonstatutory double patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wisniowski et al., (US 2018/0307925 A1) teaches the use of a grid cell with a neural network in paragraph [0066] through the use of a neural network with grid cells containing traffic lights for a response map of a neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124